PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Allanki et al.
Application No. 16/700,663
Filed: December 2, 2019
Attorney Docket No.: 60798CON
For: SELF-ORGANIZING NETWORK (SON) WITH FAST INITIAL LINK SETUP (FILS)
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 9, 2021, to revive the above-identified application.  

The application became abandoned for failure to reply in a timely manner to the Non-Final Rejection, mailed July 9, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 10, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, including a Terminal Disclaimer to Obviate a Double Patenting Rejection over a “Prior” Patent and the requisite $170.00 fee (approved on 
March 10, 2021), (2) the petition fee of $1050.00, (3) a proper statement of unintentional delay.

The application file is being referred to Technology Center Art Unit 2465 for review of the response filed on March 9, 2021.

Telephone inquiries concerning this decision may be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions